PER CURIAM.
 This is an appeal from an order made and entered on the 23d day of April, 1930, dismissing appellant’s bill in equity praying for a decree setting aside a certain other decree entered pro confesso on the 17th day'of November, 1924, revoking and canceling an order made on January 19,1922, granting to appellant a certificate of naturalization.
) The motion to dismiss was upon three grounds, and was granted upon the first, reading: “That the United States of Ameri;ca is made party defendant in said suit, and that there is no provision of law allowing or permitting the United States of America to be sued in this cause.”
The rule applied by the court below, to .the effect that the United States cannot be made a party to any suit, action, or proceeding without express authority'of Congress, (is well settled and is decisive of this ease. United States v. Clarke, 8 Pet. 437, 8 L. Ed. 1001; The Siren, 7 Wall. 152,19 L. Ed. 129; United States v. McLemore, 45 U. S. (4 How.) 286, 11 L. Ed. 977; Hill v. United States, 50 U. S. (9 How.) 385, 13 L. Ed. 185; Belknap v. Schild, 161 U. S. 10, 16 S. Ct. 443, 40 L. Ed. 599; Kirk v. United (States (C. C.) 131 F. 331; Buckley v. United (States (D. C.) 196 F. 429.
Order affirmed.